Appellant and G. W. Mason were severally charged by information with contributing to the delinquency of a child.
There appears no formal order consolidating the two cases. *Page 63 
However, the trial was joint and the two cases were tried at the same time and before the same jury.
The jury's verdict reads as follows:
"We, the jury in the above styled and numbered cause, find the defendants guilty as charged in the information, and assesstheir punishment at ninety days in jail, One Hundred Dollars fine, and court cost. (Emphasis supplied.)
"Frank T. Williams, "Foreman of the Jury."
Upon said verdict, judgment was rendered assessing against each defendant a punishment of a fine of $100.00 and ninety days' confinement in jail.
The verdict did not support the judgment, because it was indefinite in that it could not be ascertained therefrom whether the punishment assessed was joint or several. Such a verdict is invalid in a misdemeanor case, such as is here presented. Edwards v. State, 75 S.W. 859; Davidson v. State, 131 Tex.Crim. R., 97 S.W.2d 698, 42 Tex. Jr., p. 469, Sec. 367.
For the error in the verdict, the judgment is reversed and the cause is remanded.
Opinion approved by the Court.